Exhibit 10.33

AES CORPORATION

INTERNATIONAL RETIREMENT PLAN

EFFECTIVE JANUARY 1, 2007

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

ARTICLE 1 - DEFINITIONS

 

1

ARTICLE 2 - ELIGIBILITY AND PARTICIPATION

 

4

ARTICLE 3 - ACCOUNTS

 

5

ARTICLE 4 - DISTRIBUTION

 

6

ARTICLE 5 - BENEFICIARY DESIGNATION

 

6

ARTICLE 6 - ADMINISTRATION

 

7

ARTICLE 7 - MISCELLANEOUS

 

7

 

 

 

APPENDIX A

 

 

 

 


--------------------------------------------------------------------------------


 

AES CORPORATION
INTERNATIONAL RETIREMENT PLAN

Effective January 1, 2007

The AES Corporation (the “Sponsor”) hereby establishes the AES Corporation
International Retirement Plan (the “Plan”), effective January 1, 2007.  The
purpose of this Plan is to provide certain employees of the Sponsor and
Affiliates with retirement benefits.

This Plan is an unfunded plan intended to be a nonqualified deferred
compensation plan.  This Plan will be subject to section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) for United States taxpayers.  The
amounts that may be payable under this Plan shall constitute general, unsecured
obligations of the Sponsor, payable solely out of the general assets of the
Sponsor, and no Participant shall have any rights to any specific assets of the
Sponsor. Balances under this Plan represent mere promises to pay amounts in the
future.  In the event the Sponsor becomes subject to an insolvency or bankruptcy
proceeding, a Participant in the Plan shall only have the rights of a general,
unsecured creditor of the Sponsor for any Balances due under the Plan.


ARTICLE 1 - DEFINITIONS

1.1                                 “Account Earnings Rate” means the Moody’s Aa
corporate bond yield rate as of the last business day of the immediately
preceding calendar month plus one (1) percent or such other investment benchmark
as may be determined by the Committee, in its sole discretion, form time to
time.

1.2                                 “Affiliate” means (i) any subsidiary of the
Sponsor, (ii) any entity or person or group of persons that, directly or through
one or more intermediaries, is controlled by the Sponsor and (iii) any entity or
person or group of persons in which the Sponsor has a significant equity
interest, as determined by the Committee.

1.3                                 “Annual Bonus” means the bonus compensation
payable to a Participant under an Employer’s annual bonus plan (not excluding
any pre-tax salary reduction amounts).

1.4                                 “Balance” of a Deferral Account means the
total amount which has been credited to such Deferral Account, from time to
time, after the adjustments are made for all intervening debits and credits. 
The initial Balance of a Deferral Account is zero.

1.5                                 “Base Salary” shall mean the Employee’s
total annual base salary (not excluding any pre-tax salary reduction amounts).

1.6                                 “Beneficiary” means the person or persons
designated by the Participant on the Participant’s Beneficiary Designation Form
to receive distributions of a Participant’s Deferral Account Balance under this
Plan at the Participant’s death in accordance with Article 5.

1


--------------------------------------------------------------------------------


1.7                                 “Beneficiary Designation Form” means a form
available to Participants on which a Participant may designate the Participant’s
Beneficiary in accordance with Section 5.1.

1.8                                 “Board” means the Board of Directors of the
Sponsor.

1.9                                 “Claimant” means a Participant or
Beneficiary who makes a claim for a benefit under the Plan.

1.10                           “Code” means the Internal Revenue Code of 1986,
as amended.  A reference to a section of the Code shall include a reference to
any regulations or other guidance issued under such section.

1.11                           “Committee” means the International Retirement
Plan Administrative Committee as designated by the Sponsor.

1.12                           “Compensation” means the sum of the Participant’s
Base Salary and Annual Bonus for the Plan Year.  In addition to such amounts as
may be designated by the Committee, in its sole discretion, from time to time,
any assignment related allowances are not eligible for benefit purposes under
this Plan and shall not be included in the definition of Compensation.  Long
Term Compensation (as defined in The AES Corporation 2003 Long Term Compensation
Plan or any successor long term compensation plan) shall not be included in the
definition of Compensation.

1.13                           “Company Matching Contribution” means the annual
notional company matching contribution which is credited to the Participant’s
Deferral Account for the Plan Year.

1.14                           “Deferral Account” means a bookkeeping account
created for each Participant that may be credited with Deferral Amounts under
Section 3.1, Company Matching Contributions under Section 3.2, Profit-Sharing
Contributions under Section 3.3, and earnings credits under Section 3.4, and
debited for any distributions under Article 4.  The Committee may maintain
separate sub-accounts with respect to each Participant with regard to the
Participant’s Deferral Amounts, Company Matching Contributions, and
Profit-Sharing Contributions in order to properly track such amounts.  If this
is the case, references to a Participant’s “Deferral Account” shall be deemed to
refer to the total of all such sub-accounts as necessary to properly implement
the Plan.

1.15                           “Deferral Agreement” means the agreement between
an Employer or the Committee and a Participant, including any amendments
thereto, which specifies the Deferral Amount to be withheld on behalf of a
Participant, subject to any procedures established by the Committee.  Each
Deferral Agreement or amendment thereto shall be made or confirmed in writing
under procedures established by the Committee.

1.16                           “Deferral Amount” means, for the 2007 Plan Year,
the whole percentage, up to 50%, by which a Participant’s Base Salary plus the
whole percentage, up to 80%, by which the Annual Bonus is reduced on account of
a Participant’s Deferral Agreement.  The Committee may, in its sole discretion,
change the Deferral Amount for subsequent Plan Years.

2


--------------------------------------------------------------------------------


1.17                           “Disability” means (a) the Participant is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) the Participant, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, is receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of an Employer.

1.18                           “Effective Date” means January 1, 2007.

1.19                           “Eligible Employee” means an Employee who is
designated for participation in the Plan by the Committee and listed in Appendix
A hereto (which Appendix A shall be updated from time to time by the
Committee).  An Employee will know that he or she is an Eligible Employee if the
employee is informed by the Sponsor in writing that he or she is eligible for
the Leadership Development Expatriate Program.  The Committee may, at its sole
discretion, add or delete an Eligible Employee from Appendix A at any time and
participation in the Plan by an employee for one Plan Year shall not guarantee
participation in the Plan for subsequent Plan Years.  Such amendment of Appendix
A shall not affect an Eligible Employee’s Deferral Agreement for the current
Plan Year.

1.20                           “Employee” means an individual who is employed by
the Sponsor or an Affiliate.

1.21         “Employer” means the Sponsor and any Affiliate.

1.22                           “Former Participant” means any Eligible Employee
or former Eligible Employee who has ceased to be a Participant and on whose
behalf a Deferral Account continues to be maintained by the Plan.

1.23                           “Participant” means an Eligible Employee who
becomes a Participant in accordance with Section 2.1.

1.24                           “Plan” means the AES Corporation International
Retirement Plan.

1.25                           “Plan Year” means the 12-month period ending on
the last day of the fiscal year of the Sponsor, which shall be December 31 of
each calendar year.  The first Plan Year begins on January 1, 2007.

1.26                           “Profit-Sharing Contribution” means the annual
discretionary notional Profit-Sharing Contribution which may be added to the
Participant’s Deferral Account for a Plan Year.

3


--------------------------------------------------------------------------------


1.27                           “Sponsor” means The AES Corporation, a Delaware
Corporation, or any successor thereto.

1.28                           “Termination of Employment” means a separation
from service (as defined in section 409A(a)(2)(A)(i) of the Code) from an
Employer.

1.29                           “Unforeseeable Emergency” means a severe
financial hardship to the Participant, as more fully described in section
409A(a)(2)(B)(ii)(I) of the Code.


ARTICLE 2 - ELIGIBILITY AND PARTICIPATION

2.1                                 Commencement of Participation

An Eligible Employee shall become a Participant as of the date he is designated
as an Eligible Employee by the Committee.  A Participant may contribute a
Deferral Amount by completing a Deferral Agreement in accordance with the
procedures set forth by the Committee.  The Deferral Agreement shall set forth
the whole percentage of a Participant’s Base Salary or Annual Bonus that shall
be deferred for the applicable Plan Year or portion thereof, subject to such
limits as the Committee may establish.  A Participant’s Deferral Agreement for a
Plan Year shall continue in effect from Plan Year to Plan Year unless the
Participant completes a new Deferral Agreement (or cancels his Deferral
Agreement) in a timely manner in accordance with the procedures set forth by the
Committee.

2.2                                 Time Limitation for Deferral Agreement

A Deferral Agreement shall be effective to defer a Participant’s Base Salary and
Annual Bonus only if it is received by the Committee by one month (or such
lesser period of time as determined in writing by the Committee in its sole
discretion from time to time) before the end of the calendar year before the
calendar year in which the Participant’s services relating to the Base Salary
and Annual Bonus are to be performed or continues in effect from the prior Plan
Year as described in Section 2.1.  Notwithstanding the preceding sentence, if
permitted by the Committee, a Deferral Agreement with respect to a Participant’s
Annual Bonus shall be given effect if made by June 30 of the Plan Year for which
the Annual Bonus is to be paid, provided that the Committee determines that the
Annual Bonus satisfies the requirements for “performance-based compensation”
within the meaning of section 409A(a)(4)(B)(iii) of the Code.  In addition, if a
Participant is newly eligible to participate in the Plan in accordance with
section 409A (a)(4)(B)(ii) of the Code, the Participant may, in the Committee’s
sole discretion, enter into a Deferral Agreement within 30 days of eligibility,
provided that such Deferral Agreement may apply only to Base Salary and Annual
Bonus earned by the Participant after the date of such Deferral Agreement.

4


--------------------------------------------------------------------------------


2.3                                 Termination of Participation

Once an Eligible Employee becomes a Participant as set forth in Section 2.1, he
shall remain a Participant until the earliest of:  (i) the date of his
Termination of Employment or the date he ceases to be an Eligible Employee, or
(ii) the date the Committee determines that he shall no longer participate in
the Plan.  A Former Participant shall nevertheless be entitled to receive the
Balance of his Deferral Account, if any, in accordance with the Plan.


ARTICLE 3 - ACCOUNTS

3.1                                 Effect of Deferral Agreement

Commencing with the effective date of a Participant’s Deferral Agreement, the
Participant’s Base Salary shall be reduced by the Deferral Amount specified in
the Deferral Agreement on a ratable basis over the Plan Year or remainder
thereof, and a corresponding amount shall be credited to the Participant’s
Deferral Account as soon as practicable after the date of each such reduction. 
Similarly, the Participant’s Annual Bonus shall be reduced by the applicable
Deferral Amount specified in the Deferral Agreement for the Plan Year, and a
corresponding amount shall be credited to the Participant’s Deferral Account as
soon as practicable after the date of such reduction.  Notwithstanding the
foregoing, in the event that a distribution is made to a Participant from the
Plan on account of an Unforeseeable Emergency under Section 4.3, deferrals under
the Participant’s Deferral Agreement shall be cancelled for the remainder of the
Plan Year.

3.2                                 Company Matching Contributions

An Employer shall make a Company Matching Contribution for each Participant who
has a Deferral Amount for each Plan Year in such amount as may be determined by
the Committee, in its sole discretion, from time to time.  For the 2007 Plan
Year, the amount of the Company Matching Contribution shall be equal to 100% of
the Participant’s Deferral Amount for the Plan Year up to a maximum of 5.0% of
such Participant’s Compensation for the Plan Year.  The Company Matching
Contribution shall be credited to the Participant’s Deferral Account not later
than the last day of the applicable Plan Year.

3.3                                 Profit-Sharing Contributions

An Employer may make a Profit-Sharing Contribution for each Participant for each
Plan Year beginning on or after the Effective Date during which such Employee
was a Participant.  The Participating Employer shall determine the amount of the
Profit-Sharing Contribution in its sole discretion, and the Profit-Sharing
Contribution shall be credited to the Participant’s Deferral Account not later
than the last day of the applicable Plan Year.  The Profit-Sharing Contribution
shall be a specified percentage of the Base Salary of the Participant.  The
Participant’s Annual Bonus shall not be considered in the calculation of the
Profit-Sharing Contribution.

5


--------------------------------------------------------------------------------


3.4                                 Earnings Credits

A Participant’s Deferral Account shall be credited at the end of each business
day following its establishment and prior to full distribution with the product
of:  (i) the applicable Account Earnings Rate, and (ii) the Balance of the
Deferral Account as of the immediately preceding business day (adjusted for any
contributions or distributions, if applicable).


ARTICLE 4 - DISTRIBUTION

4.1                                 Available Forms of Distribution

The only form of distribution available is a single lump sum payment.

4.2                                 Distribution of Deferral Account Balance

Subject to Section 4.3 and Section 4.4, a Participant’s Deferral Account Balance
shall be distributed six months and one day following the Participant’s
Termination of Employment, or if such day is not a business day, on the first
business day thereafter.

4.3                                 Unforeseeable Emergency Distribution

Notwithstanding Section 4.2, in the event a Participant incurs an Unforeseeable
Emergency, the Plan shall distribute the portion of the Participant’s Deferral
Account Balance necessary to satisfy the Unforeseeable Emergency, including any
taxes that are required to be paid as a result of the distribution, after taking
into account the extent to which any emergency may be relieved by insurance or
otherwise, as determined in accordance with section 409A(a)(2)(B)(ii) of the
Code.

4.4                                 Death or Disability

Notwithstanding Section 4.2, in the event of a Participant’s Disability or
death, the Participant’s entire Deferral Account Balance shall be distributed to
the Participant or the Participant’s Beneficiary in the form of a lump sum as
soon as practicable following such event.


ARTICLE 5 - BENEFICIARY DESIGNATION

5.1                                 Designation of Beneficiary and Change of
Designation

A Participant shall have the right, at any time, to designate any person or
persons as the Participant’s Beneficiary or Beneficiaries (both primary as well
as secondary) to whom any vested but unpaid benefits under this Plan shall be
paid in the event of the Participant’s death.  Each Beneficiary designation
shall be made on the Beneficiary Designation Form approved by the Committee, and
will be effective only when filed with the Committee during the Participant’s
lifetime.  Any Beneficiary designation may be changed by the Participant without
the consent of any designated Beneficiary by the filing of a new Beneficiary
Designation Form with the Committee.  The filing of a new Beneficiary
Designation Form will cancel all Beneficiary designations previously filed.

6


--------------------------------------------------------------------------------


5.2                                 Absence of Designation

In the absence of an effective Beneficiary Designation, or if all designated
Beneficiaries predecease a Participant or die prior to complete distribution of
the Participant’s benefits, then the Participant’s designated Beneficiary shall
be deemed to be the Participant’s estate.

5.3                                 Payment to Beneficiary

The payment to a Beneficiary or a deemed Beneficiary shall completely discharge
the Sponsor’s obligations under this Plan.


ARTICLE 6 - ADMINISTRATION

6.1                                 Duties and Powers of the Committee

The Plan shall be administered by the Committee.  The Committee shall establish
such rules and procedures and make such factual and legal determinations as it
deems appropriate for the administration of the Plan.  The Committee shall have
the full power, discretion and authority to interpret, construe and administer
the terms of the Plan, and all decisions made by the Committee shall be final
and binding.  The Committee may employ legal counsel, consultants, actuaries,
and others as it deems desirable in the administration of the Plan.  Actions of
the Committee shall be authorized by majority vote of the participating members
and shall only be valid if recorded in writing in the minutes or resolutions of
Committee meetings (which need not be held in person).

6.2                                 Claims for Benefits

A Claimant may bring a claim for benefits under this Plan by filing a written
application for benefits with the Committee.  The Committee shall review such
claim and shall decide such claim within a reasonable time.


ARTICLE 7 - MISCELLANEOUS

7.1                                 No Contract of Employment

This Plan is not intended to constitute a contract of employment, and the
Sponsor and any Affiliate retain the right to discharge or discipline any
Employee for any reason.

7.2                                 Funding

The amounts that may be payable under this Plan shall constitute general,
unsecured obligations of the Sponsor, payable solely out of the general assets
of the Sponsor, and no Participant shall have any rights to any specific assets
of the Sponsor.  Balances under this Plan represent mere promises to pay amounts
in the future.  In the event the Sponsor becomes subject to an insolvency or
bankruptcy proceeding, a Participant in the Plan shall only have the rights of a
general, unsecured creditor of the Sponsor for any Balances due under the Plan.

7


--------------------------------------------------------------------------------


7.3                                 Liability of Sponsor

Subject to its obligation to pay Balances of Participants’ Accounts pursuant to
the terms of this Plan, neither the Sponsor nor anyone acting on behalf of the
Sponsor shall be liable for any act performed or the failure to perform any act
with regard to this Plan, except as otherwise required by law.

7.4                                 Notices

Each Participant or Beneficiary shall be responsible for furnishing the
Committee with the current and proper address for the mailing of notices.  Any
notice required or permitted to be given shall be deemed given if directed to
the person to whom addressed.

7.5                                 Binding Effect

The terms of this Plan shall be binding on the Participants, their
Beneficiaries, and their legal representatives, and on the Sponsor and any
Affiliate, and their successors, assigns, and legal representatives.

7.6                                 Non-alienation

None of the payments, benefits or rights of any Participant or Beneficiary shall
be subject to the claims of any creditor, and, in particular, to the fullest
extent permissible by law, all such payments, benefits and rights shall be free
from attachment, garnishment, trustee’s process or any other legal or equitable
process available to any creditor of such Participant or Beneficiary.

7.7                                 Incapacity

If the Committee determines that a Participant or Beneficiary is incompetent by
reason of legal minority or physical or mental disability, the Committee shall
have the power to cause the payments becoming due to such person to be made to
another for the benefit of the minor or incompetent, without responsibility of
the Sponsor or the Committee to see to the application of such payment. 
Payments made in accordance with the application of such power shall operate as
a complete discharge of all obligations of the Sponsor and the Committee to the
extent of such payment.

7.8                                 Amendment or Termination

This Plan may be amended or terminated, in whole or in part, at any time by
action of the Sponsor in writing, without the consent of any Participant. 
Notwithstanding the foregoing, subject to section 7.13, no amendment or
termination of the Plan shall reduce any portion of any Participant’s Deferral
Account Balance as of the date of such amendment or termination without his or
her consent.  Except as otherwise permitted by section 409A of the Code, the
termination of the Plan shall not result in any acceleration of the payment of
any Deferral Account under the Plan.

8


--------------------------------------------------------------------------------


7.9                                 Other Plans

Nothing contained in this Plan shall preclude a Participant, to the extent he is
otherwise eligible, from participation in any group insurance, pension, savings,
or other employee benefit plans or programs which the Sponsor or an Affiliate in
its discretion may make available to its employees, but the Sponsor or the
Affiliate shall not be required to establish, maintain or continue any such plan
or program by reason of this Plan.  Any amounts payable under this Plan shall
not be deemed to be salary, bonus or other compensation paid to a Participant
for purposes of computing contributions to or benefits under any other employee
benefit plan or program, unless specifically required pursuant to such other
plan or program.

7.10                           Integrated Agreement

This Plan document represents the entire agreement between the Employer and the
Participants concerning the subject matter hereof.

7.11                           Severability

If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provision hereof, and
this Plan shall be construed and enforced as if such provision had not been
included.

7.12                           Construction

The masculine gender includes the feminine, and the singular the plural, and
vice versa, unless the context clearly requires otherwise.  The headings and
captions contained herein are provided for convenience only, shall not be
considered part of the Plan, and shall not be employed in construction of the
Plan.

7.13                           Code Section 409A Compliance

Notwithstanding any other provision of the Plan to the contrary, the Committee
shall have the power to prospectively or retroactively revise the amount, timing
or form of any distribution under the Plan and/or any Participant elections
under the Plan or to take any other action as it, in its discretion, deems
appropriate in order to maintain the Plan in compliance with the requirements of
section 409A of the Code, in each case, without the consent of the Participant.

7.14         No Effect on Employment Rights

Nothing contained herein shall be construed as a contract of employment with any
person.  The Plan and its establishment shall not confer upon any person the
right to be retained in the service of the Corporation or limit the right of the
Corporation to discharge or otherwise deal with any person without regard to the
existence of the Plan.

9


--------------------------------------------------------------------------------


7.15         Taxes

The Corporation shall have the right to deduct any required taxes from each
payment to be made under the Plan.

7.16         Governing Law

The Plan is established under and shall be subject to and construed in
accordance with the laws of the Commonwealth of Virginia, to the extent that
such laws are not preempted by the Employee Retirement Income Security Act of
1974.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, and intending to be legally bound hereby, The AES
Corporation has caused its authorized officer to execute this document this
_____ day of _____________, 2006, effective as of January 1, 2007.

 

 

 

The AES CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

11


--------------------------------------------------------------------------------